             Case 2:21-cv-03573-CFK Document 8 Filed 08/26/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARMAINE CUSTIS,             :
    Plaintiff,                :
                              :
     v.                       :                      CIVL ACTION NO. 21-CV-3573
                              :
CITY OF PHILADELPHIA COURT OF :
COMMON PLEAS, et al.,         :
     Defendants.              :

                                             ORDER

        AND NOW, this 26th day of August, 2021, upon consideration of Charmaine Custis’s

Motion to Proceed In Forma Pauperis (ECF No. 1), her Notice of Removal, which is in essence

an improper hybrid notice of removal and complaint (ECF No. 2), her Motion to Seal (ECF No.

3) and her “Additional Pages for Complaint with Signed Forms” (ECF No. 4) it is ORDERED

that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.      The Notice of Removal is DEEMED filed.

        3.      The Motion to Seal is DENIED.

        4.      The Clerk of Court is DIRECTED to UNSEAL this case.

        5.      The state cases that Custis sought to remove to this Court are REMANDED to

the Family Division of the Philadelphia Court of Common Pleas, pursuant to 28 U.S.C. §

1447(c), because this Court lacks subject matter jurisdiction.

        6.      To the extent Custis’s filing can be construed as a civil Complaint, the Complaint

is DISMISSED as follows for the reasons stated in the Court’s Memorandum:

                a.     Claims against the “City of Philadelphia Court of Common Pleas,” “City

of Philadelphia Family Court” and “Court of Common Pleas Domestic Unit(s)” are
            Case 2:21-cv-03573-CFK Document 8 Filed 08/26/21 Page 2 of 4




DISMISSED WITH PREJUDICE and the Clerk of Court shall TERMINATE these

Defendants as parties to this case.

                 b.     Custis’s remaining claims against the remaining Defendants are

DISMISSED WITHOUT PREJUDICE to amendment in accordance with paragraph seven (7)

of this Order.

       7.        Custis may file an amended complaint within thirty (30) days of the date of this

Order as to those claims the Court dismissed without prejudice. Any amended complaint must

identify all defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint and shall state the basis for Custis’s claims against each

defendant. The amended complaint shall be a complete document that does not rely on the initial

Complaint or other papers filed in this case to state a claim. When drafting her amended

complaint, Custis should be mindful of the Court’s reasons for dismissing the claims in her initial

Complaint as explained in the Court’s Memorandum. Custis is encouraged to write clearly and

legible so that the Court can understand her claims. Upon the filing of an amended complaint,

the Clerk shall not make service until so ORDERED by the Court.

       8.        The Clerk of Court is DIRECTED to send Custis a blank copy of this

Court’s current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Custis may use this form to file her amended

complaint if she chooses to do so. 1

       9.        If Custis does not wish to amend her Complaint and instead intends to stand on




1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmcgenf.pdf.
           Case 2:21-cv-03573-CFK Document 8 Filed 08/26/21 Page 3 of 4




her Complaint as originally pled, she may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       10.     If Custis fails to file any response to this Order, the Court will conclude that

Custis intends to stand on her Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be



2
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on her
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend her complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
          Case 2:21-cv-03573-CFK Document 8 Filed 08/26/21 Page 4 of 4




inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                              /s/ Chad F. Kenney

                                              CHAD F. KENNEY, J.
